 



Back to Contents

Exhibit 10.11

EXECUTION COPY

ARTICLE I     

PURPOSE OF THE PLAN

     The purpose of the AC SAFETY HOLDING CORP. 2004 STOCK INCENTIVE PLAN (the
“Plan”) is (a) to further the growth and success of AC Safety Holding Corp., a
Delaware corporation (the “Company”), and its Subsidiaries (as defined herein)
by enabling directors and employees of, or consultants to, the Company or any of
its Subsidiaries to acquire Shares (as defined herein), thereby increasing their
personal interest in such growth and success, and (b) to provide a means of
rewarding outstanding performance by such persons to the Company and/or its
Subsidiaries. Options granted under the Plan (the “Options”) shall be
nonqualified stock options (“NSOs”). In this Plan, the terms “Parent” and
“Subsidiary” mean “Parent Corporation” and “Subsidiary Corporation,”
respectively, as such terms are defined in Sections 424(e) and (f) of the
Internal Revenue Code of 1986, as amended (the “Code”). Unless the context
otherwise requires, any NSO is referred to in this Plan as an “Option.”

ARTICLE II     

DEFINITIONS

     As used in the Plan, the following terms shall have the meanings set forth
below:

     “Affiliate” means with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries Controls, is
Controlled by, or is under common Control with, such Person and/or one or more
Affiliates thereof. The term “Control” includes, without limitation, the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

     “Award” means the grant or issuance by the Company of Options and/or
Restricted Stock, respectively.

     “Board” has the meaning set forth in Section 3.1 hereof.

     “Capital Stock” means any and all shares, interests, participation or other
equivalents (however designated) of corporate stock of a Person and, in the case
of the Company, shall include all Common Stock and Preferred Stock.

     “Cause” means, with respect to termination of the employment of any
Recipient by the Company: (i) if such Recipient is at the time of termination a
party to an employment or retention agreement with the Company which defines
such term, the meaning given therein, and (ii) in all other cases, that in the
Board’s good faith determination such termination is based on such Recipient’s
(A) continuing failure, for more than 10 days after the Company’s notice to the
Recipient thereof, by the Recipient to perform such duties as are reasonably
requested by the Board as documented in writing to the Recipient; (B) failure to
observe material policies generally applicable to directors, employees and/or
consultants of the Company unless such failure is capable of being cured and is
cured within 10 days of such Recipient’s receiving notice of such failure; (C)
the commission by the Recipient of any act of fraud, theft or financial
dishonesty with respect to the Company or any criminal act involving moral
turpitude or any felony; (D) violation of the provisions of any employment,
consulting, non-competition or confidentiality agreement with the Company or any
of its Affiliates unless such violation is capable of being cured and is cured
within 10 days of such Recipient receiving notice of such violation; (E) chronic
absenteeism by the Recipient; or (F) abuse of alcohol or another controlled
substance by the Recipient.

 

 

--------------------------------------------------------------------------------



Back to Contents

     “Closing Date” means April 7, 2004.

     “Code” has the meaning set forth in Article I hereof.

     “Co-Investment Rights Agreement” means the Co-Investment Rights Agreement
between the Investor, Aearo Corporation and Vestar Capital Partners IV, L.P.
(“Vestar”) dated as of the Closing Date.

     “Committee” has the meaning set forth in Section 3.1 hereof.

     “Common Stock” means the common stock of the Company, par value $0.01 per
share.

     “Company” has the meaning set forth in Article I hereof.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Good Reason” means, with respect to the termination of employment by any
Recipient: (i) if such Recipient is at the time of termination a party to an
employment or retention agreement with the Company or any subsidiary thereof
which defines such term, the meaning given therein, and (ii) in all other cases,
the taking of any action by the Recipient’s employer (whether the Company or a
subsidiary thereof) which (A) materially decreases such Recipient’s total annual
salary and target bonus or (B) materially adversely affects such Recipient’s
participation in, or reduces such Recipient’s benefits originally provided to
such Recipient under the benefit plans of such employer, except, in each of (A)
and (B), to the extent that such action applies to (x) the employees of such
employer that hold titles or responsibilities similar to such Recipient or (y)
the employees of such employer generally.

     “Investor” means, collectively, Bear Stearns Merchant Banking Partners II,
L.P., Bear Stearns Merchant Banking Investors II, L.P., Bear Stearns MB-PSERS
II, L.P., The BSC Employee Fund V, L.P., The BSC Employee Fund VI, L.P., and
each of their respective Affiliates, including, without limitation, any
investment funds managed or controlled by Bear Stearns Merchant Capital II, L.P.

     “Investor Investment” means direct or indirect investments in Shares,
Preferred Stock or other securities of the Company made by the Investor on or
after the Closing Date.

     “Investor IRR” means the pretax compounded annual internal rate of return
calculated on a quarterly basis realized to the Investor on the Investor
Investment, based on the aggregate amount invested by the Investor for all
Investor Investments and the aggregate amount received by the Investor for all
Investor Investments, assuming all Investor Investments were purchased by one
Person and were held continuously by such Person. The Investor IRR shall be
determined based on the actual time of each Investor Investment and actual cash
received by the Investor in respect of all Investor Investments and including,
as a return on such investment, any cash dividends, cash distributions or cash
interest made by the Company or any Subsidiary in respect of such investment
during such period, but excluding any other amounts payable that are not
directly attributable to an Investor Investment.

 

2

--------------------------------------------------------------------------------



Back to Contents

     “Notice” has the meaning set forth in Section 8.2 hereof.

     “NSOs” has the meaning set forth in Article I hereof.

     “Option” has the meaning set forth in Article I hereof.

     “Option Agreement” has the meaning set forth in Section 5.2(a) hereof.

     “Option Price” has the meaning set forth in Section 6.1 hereof.

     “Option Shares” has the meaning set forth in Section 8.2(b) hereof.

     “Person” shall be construed broadly and shall include, without limitation,
an individual, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

     “Permitted Transferee” means, with respect to a Recipient, such Recipient’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Recipient) control the management of
assets, and any other entity in which these persons (or the Recipient) own more
than fifty percent of the voting interests. Any transfer to a Permitted
Transferee shall be solely as a gift for estate planning purposes and without
consideration (other than nominal consideration or in exchange for an interest
in a qualified transferee). In considering any proposed transfer, the Board may
request such information, and require such representations and assurances, as it
deems advisable to ensure the consistency of the transfer to such Permitted
Transferee with the foregoing restrictions and any other applicable legal and
regulatory requirements.

      “Plan” has the meaning set forth in Article I hereof.

     “Preferred Stock” means Series A Preferred Stock of the Company, par value
$0.01 per share.

     “Public Offering” means the closing of a public offering of Common Stock or
Preferred Stock pursuant to a registration statement declared effective under
the Securities Act, except that a Public Offering shall not include an offering
made in connection with an employee benefit plan or made primarily to employees
or consultants of the Company.

     “Realization Event” means, with respect to the Company, (i) the sale of all
or substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis, (ii) the consummation of any transaction or series of
transactions in which the Investor sells at least 50% of the shares of Common
Stock and 50% of the shares of Preferred Stock acquired by the Investor on the
Closing Date (excluding any shares transferred among Affiliates of the Investor
or transferred in connection with the transactions contemplated by the
Co-Investment Rights Agreement) or (iii) the liquidation, dissolution or winding
up of the Company.

 

3

--------------------------------------------------------------------------------



Back to Contents

     “Recipient” has the meaning set forth in Section 5.1(a) hereof.

     “Reorganization” has the meaning set forth in Section 9.1 hereof.

     “Reserved Shares” means, at any time, an aggregate of 633,923 Shares, of
which (i) 348,658 shall be reserved for the issuance of Shares upon the exercise
of Options designated as Tranche A Options, (ii) 158,481 shall be reserved for
the issuance of Shares upon the exercise of Options designated as Tranche B
Options, (iii) 79,240 shall be reserved for the issuance of Shares upon the
exercise of Options designated as Tranche C Options and (iv) 47,544 shall be
made available for grant and reserved for issuance as Restricted Stock.

     “Restricted Stock” means Shares designated as Restricted Stock by the
Board.

     “Restricted Stock Purchase Price” has the meaning set forth in Section 6.2
hereof.

     “Restricted Stock Agreement” has the meaning set forth in Section 5.2(b)
hereof.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Shares” means shares of Common Stock.

     “Stockholders’ Agreement” means the Stockholders’ Agreement dated as of the
Closing Date, among the Company and the holders party thereto, as it is amended,
supplemented or restated from time to time.

     “Subsidiary” means any corporation or other entity of which the Company
owns securities or interests having a majority, directly or indirectly, of the
ordinary voting power in electing the board of directors or managers thereof.

     “Termination Date” means the tenth anniversary of the Closing Date.

     “Termination of Relationship” means, with respect to each Recipient, (a) if
the Recipient is an employee of the Company or any Subsidiary, the termination
of the Recipient’s employment with the Company and its Subsidiaries for any
reason; (b) if the Recipient is a consultant to the Company or any Subsidiary,
the termination of the Recipient’s consulting relationship with the Company and
its Subsidiaries for any reason; and (c) if the Recipient is a director of the
Company or any Subsidiary, the termination of the Recipient’s service as a
director of the Company and its Subsidiaries for any reason.

     “Vested Awards” means Vested Options and Vested Restricted Stock.

 

4

--------------------------------------------------------------------------------



Back to Contents

     “Vested Options” means Options that have vested in accordance with the
applicable Option Agreement.

     “Vested Restricted Stock” means Restricted Stock that has vested in
accordance with the applicable Restricted Stock Agreement.

     “Voting Securities” means, at any time, shares of any class of Capital
Stock of the Company which are then entitled to vote generally in the election
of directors or on any other matter.

ARTICLE III     

ADMINISTRATION OF THE PLAN; SHARES SUBJECT TO THE PLAN


3.1     Committee.

     The Plan shall be administered by the Board of Directors of the Company
(the “Board”) or the Compensation Committee (the “Committee”) appointed from
time to time by the Board. The term “Committee” shall, for all purposes of the
Plan other than this Article III, be deemed to refer to the Board if the Board
is administering the Plan. Notwithstanding anything stated herein, all Awards
shall be determined by the Committee based on the recommendation of the Chief
Executive Officer of the Company.

3.2     Procedures.

     The Committee shall adopt such rules and regulations as it shall deem
appropriate concerning the holding of meetings and the administration of the
Plan. The entire Committee shall constitute a quorum and the actions of the
entire Committee present at a meeting, or actions approved in writing by the
entire Committee, shall be the actions of the Committee.

3.3     Interpretation.

     Except as may otherwise be expressly reserved to the Board as provided
herein, and with respect to any Award, except as may otherwise be provided in an
Option Agreement or Restricted Stock Agreement, as applicable, evidencing such
Award, the Committee shall have all powers with respect to the administration of
the Plan, including the interpretation of the provisions of the Plan, any Option
Agreement or Restricted Stock Agreement (including, without limitation, whether
any particular termination of employment is for Cause or without Good Reason),
and all decisions of the Board or the Committee, as the case may be, shall be
made in good faith and shall be conclusive and binding on all participants in
the Plan. In making any determination or in taking or not taking any action
under this Plan, the Committee or the Board, as the case may be, may obtain and
may rely upon the advice of experts, including employees of and professional
advisors to the Company. The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company. No director, officer or agent of the Company or any Subsidiary will be
liable for any action, omission or decision under this Plan taken, made or
omitted in good faith.

 

5

--------------------------------------------------------------------------------



Back to Contents

3.4     Number of Shares.

     Subject to the provisions of Article IX (relating to adjustments upon
changes in capital structure and other corporate transactions), the aggregate
number of Shares with respect to which Awards may be granted under the Plan
shall not exceed the Reserved Shares. If and to the extent Awards granted under
the Plan terminate, are reduced in number, expire or are canceled without having
been fully exercised or issued, new Awards may be granted under the Plan with
respect to the Shares covered by the unexercised and non-issued portion of such
terminated, expired or canceled Awards.

3.5     Reservation of Shares for Options.

     The number of Shares reserved for issuance upon the exercise of Options
granted under the Plan shall at no time be less than the maximum number of
Shares which may be purchased at any time pursuant to outstanding Options.

ARTICLE IV     

ELIGIBILITY


4.1     General.

     Awards may be granted under the Plan only to persons who are employees or
directors of, or certain advisors or consultants to, the Company or any of its
Subsidiaries on the date of the grant. All Options granted under the Plan shall
be NSOs. An advisor or consultant may be granted an Award under the Plan only if
such person’s participation in this Plan would not adversely affect (a) the
Company’s eligibility to rely on the Rule 701 from registration under the
Securities Act for the offering of shares issuable under this Plan by the
Company or (b) the Company’s compliance with any other applicable laws.

ARTICLE V     

GRANT OF AWARDS


5.1     General.

     Subject to Section 5.6, Awards may be granted under the Plan at any time
and from time to time on or prior to the Termination Date. Subject to the
provisions of the Plan, the Committee, based on the recommendation of the Chief
Executive Officer, shall have the authority to determine:

     (a)     The persons (from among the class of persons eligible to receive
Awards under the Plan) to whom Awards shall be granted (the “Recipients”);


     (b)     The time or times at which Awards shall be granted; and


     (c)     The number of Shares of Restricted Stock that may be granted or the
number of Shares for which an Option may be exercisable.

 

6

--------------------------------------------------------------------------------



Back to Contents

5.2     Agreements.


       (a)     Each Option granted under the Plan shall be designated as an NSO
and shall be subject to the terms and conditions applicable to NSOs set forth in
the Plan. Each Option shall specify the number of Shares for which such Option
shall be exercisable and the exercise price for such Shares. In addition, each
Option shall be evidenced by a written agreement (an “Option Agreement”) that
shall be executed by the Company and the Recipient, a form of which is attached
hereto as Exhibit A. Each Option Agreement shall set forth the material terms
and conditions of each Option consistent with the express limitations of this
Plan, as determined by the Board.


       (b)     Each grant and issuance of Restricted Stock under this Plan shall
be evidenced by a written agreement (a “Restricted Stock Agreement”) that shall
be executed by the Company and the Recipient, a form of which is attached hereto
as Exhibit B. Each Restricted Stock Agreement shall set forth the material terms
and conditions of such Restricted Stock Award consistent with the express
limitations of this Plan, as determined by the Committee. In addition, each
Restricted Stock Agreement shall specify the number of Shares for which it is
designated and the purchase price of such Shares.


5.3     Vesting.

     The Committee, based on the recommendation of the Chief Executive Officer
of the Company, shall determine whether and to what extent any Awards are
subject to vesting based upon the Recipient’s continued service to, or the
performance of duties for, the Company and its Subsidiaries.

5.4     No Evidence of Employment or Service.

     Nothing contained in the Plan, any Option Agreement or any Restricted Stock
Agreement shall confer upon any Recipient any right with respect to the
continuation of his or her employment by or service with the Company or any of
its Subsidiaries or interfere in any way with the right of the Company or any
such Subsidiary, in its sole discretion (subject to the terms of any separate
agreement to the contrary), at any time to terminate such employment or service
or to increase or decrease the compensation of the Recipient from the rate in
existence at the time of the grant of an Award.

5.5     Date of Grant.

     The date of grant of an Award under this Plan shall be the date set forth
in the applicable Option Agreement or Restricted Stock Agreement, as the case
may be.

5.6     Shares.

     The total number of Shares granted in connection with any Award shall not
exceed, in the aggregate, the Reserved Shares. No fractional Shares shall be
issued or delivered under this Plan and in lieu of such issuance, the Recipient
shall receive the fair market value of such fractional shares as determined by
the Board in good faith.

 

7

--------------------------------------------------------------------------------



Back to Contents

ARTICLE VI

AWARD PRICE


6.1     Option Price.

     The price at which each Share may be purchased in accordance with any
Option Award (the “Option Price”) shall be determined by the Committee based on
the recommendation of the Chief Executive Officer of the Company and set forth
in the applicable Option Agreement.

6.2     Restricted Stock Purchase Price.

     The price at which each Share may be purchased in accordance with any
Restricted Stock Award (the “Restricted Stock Purchase Price”) shall be
determined by the Committee based on the recommendation of the Chief Executive
Officer of the Company and set forth in the applicable Restricted Stock
Agreement.

ARTICLE VII     

AUTOMATIC TERMINATION OF AWARDS

     Each Award granted under the Plan shall automatically terminate and shall
become null and void and be of no further force or effect upon such date or
dates set forth in the applicable Option Agreement or Restricted Stock
Agreement, consistent with the terms of this Plan. Any Shares that are not
acquired by a Recipient as a result of (i) an Option expiring or terminating
without being fully exercised or (ii) Restricted Stock being repurchased by the
Company, shall be available for grant or issuance, as applicable, by the
Committee to another eligible Recipient.

ARTICLE VIII     

AWARD PROCEDURES


  8.1     Payment.

     The (i) the exercise price of an Option granted pursuant to an Option Award
or (ii) purchase price (if any) for any Shares of Restricted Stock to be
delivered pursuant to a Restricted Stock Award, shall be paid in cash (by wire
transfer of immediately available funds to a bank account held by the Company
designated by the Committee or a personal or certified check payable to the
Company); provided that at the time an Award is granted or issued, as
applicable, under this Plan, the Committee may, in its sole discretion, specify
one or more of the following other forms of payment which may be used by a
Recipient (but only to the extent permitted by applicable law):

     (a)     by cancellation of indebtedness of the Company to the Recipient;


     (b)     by surrender of shares of Common Stock which either (i) have been
owned by the Recipient for more than six months and have been paid for within
the meaning of Rule 144 promulgated by the Securities and Exchange Commission
under the Securities Act (and, if such shares of Common Stock were purchased
from the Company or any Subsidiary thereof by means of a promissory note, such
note has been fully paid with respect to such shares); or (ii) were obtained by
the Recipient in the public market (but, subject in any case, to the applicable
limitations of Rule 16b-3);

 

8

--------------------------------------------------------------------------------



Back to Contents

     (c)     by waiver of compensation due or accrued to the Recipient for
services rendered to the Company or any of its Subsidiaries;


     (d)     in the case of Option Awards, if the Common Stock is a class of
securities then listed or admitted to trading on any national securities
exchange or traded on any national market system (including, but not limited to,
The Nasdaq National Market), in compliance with any cashless exercise program
authorized by the Board or the Committee for use in connection with the Plan at
the time of such exercise (but, subject in any case, to the applicable
limitations of Rule 16b-3);


     (e)     in the case of Restricted Stock Awards, subject to such procedures
as the Board or the Committee may adopt, with a third party (including, without
limitation, the Company) who provides financing for the purposes of (or who
otherwise facilitates) the purchase of Restricted Stock Awards; or


     (f)     a combination of the methods set forth in clauses (a) through (e).


8.2     Notice of Exercise of Options.

     An Option Recipient (or other person, as provided in Section 10.2) may
exercise an Option (for the Shares represented thereby) granted under the Plan
in whole or in part (but for the purchase of whole Shares only), as provided in
the Option Agreement evidencing his or her Option, by delivering a written
notice (the “Notice”) to the Secretary of the Company. The Notice shall state:

     (a)     That the Option Recipient elects to exercise the Option;


     (b)     The number of Shares with respect to which the Option is being
exercised (the “Option Shares”);


     (c)     The method of payment for the Option Shares (which method must be
available to the Option Recipient under the terms of his or her Option
Agreement);


     (d)     The date upon which the Option Recipient desires to consummate the
purchase (which date must be prior to the termination of such Option);


     (e)     A copy of any election filed or intended to be filed by the Option
Recipient with respect to such Option Shares pursuant to Section 83(b) of the
Code; and


     (f)     Any additional provisions consistent with the Plan as the Committee
may from time to time require.

     The exercise date of an Option shall be the date on which the Company
receives the Notice from the Option Recipient and full payment for the Option
Shares and all related tax withholding amounts. Such Notice shall also contain,
to the extent such Option Recipient is not then a party to the
Stockholders’Agreement, an Adoption Agreement pursuant to the Stockholders’
Agreement, in form and substance satisfactory to the Board pursuant to which the
Option Recipient agrees to become a party to and to be bound by the
Stockholders’ Agreement.

 

9

--------------------------------------------------------------------------------



Back to Contents

8.3     Issuance of Certificates.


       (a)     Option Recipients. The Company shall issue stock certificates in
the name of the Option Recipient (or such other person exercising the Option in
accordance with the provisions of Section 10.2), for the Shares purchased upon
exercise of an Option as soon as practicable after receipt of the Notice and
payment of the aggregate Option Price and all related tax withholding amounts
for such Shares; provided that the Company shall not issue any fractional Shares
upon the exercise of any Options and in lieu of issuing such fractional Shares,
shall pay the Option Recipient the fair market value thereof as determined by
the Board in good faith. Neither the Option Recipient nor any person exercising
an Option in accordance with the provisions of Section 10.2 shall have any
privileges as a stockholder of the Company with respect to any Shares subject to
an Option granted under the Plan until the date of issuance of stock
certificates pursuant to this Section 8.3(a).


       (b)     Restricted Stock Recipients.


         (i)     Except as otherwise provided in this Section 8.3(b), (x) each
Restricted Stock Recipient shall be issued a stock certificate in respect of
such Shares of Restricted Stock; and (y) such certificate shall be registered in
the name of the Recipient, and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Award.


         (ii)     The Company may require that the stock certificates evidencing
Restricted Stock Awards be held in the custody of the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any
Restricted Stock Award, the Restricted Stock Recipient shall have delivered a
stock power, endorsed in blank, relating to the Shares covered by such Award.


         (iii)     As a condition to each issuance of Restricted Stock under
this Plan, the applicable Recipient shall execute an Adoption Agreement pursuant
to the Stockholders’ Agreement pursuant to which such Recipient agrees to become
party to and be bound by the Stockholders’ Agreement.


ARTICLE IX     

ADJUSTMENTS


9.1     Changes in Capital Structure.

     If the Common Stock is changed by reason of a stock split, reverse stock
split, or stock combination, stock dividend or distribution, or converted into
or exchanged for other securities as a result of a merger, consolidation or
reorganization (a “Reorganization”), the Board shall, and, if cash dividends are
declared or paid on Common Stock, the Board may, make such equitable adjustments
in the number and class of shares of stock available under the Plan as shall be
necessary to preserve to a Recipient rights substantially proportionate to his
rights existing immediately prior to such transaction or event (but subject to
the limitations and restrictions on such rights), including, without limitation,
(i) the aggregate number of Shares reserved for issuance under the Plan, (ii)
the kind, number and Option Price (not to be less than the par value of the
Common Stock) of Shares subject to outstanding Options granted under the Plan,
and (iii) the kind, number and purchase price of Shares issuable pursuant to
Restricted Stock Awards under the Plan. Such other substitutions or adjustments
shall be made as may be equitably determined by the Board in good faith.

 

10

--------------------------------------------------------------------------------



Back to Contents

9.2     Special Rules.

     The following rules shall apply in connection with Section 9.1 above:

     (a)     No adjustment shall be made for cash dividends (except as described
in Section 9.1) or the issuance to stockholders of rights to subscribe for
additional Shares, or other securities; and


     (b)     Any adjustments referred to in Section 9.1 shall be made by the
Board, and shall, absent manifest error, be conclusive and binding on all
Persons holding any Awards granted under the Plan.


9.3     Right to Cash Out Vested Awards and Terminate Plan upon a Realization
Event.

     Immediately prior to a Realization Event, the Company may, but is not
obligated to, purchase any outstanding Vested Awards for an amount equal to (a)
in the case of an Option, (i) the amount per share received in respect of the
Shares sold in such transaction constituting the Realization Event less (ii) the
Option Price thereof and (b) in the case of Restricted Stock, the amount per
share received in respect of the Shares sold in such transaction constituting
the Realization Event. In the event the Company exercises its option under this
Section 9.3, this Plan will terminate upon the consummation of such Realization
Event.

ARTICLE X     

RESTRICTIONS ON AWARDS AND SHARES


10.1     Compliance With Securities Laws.

     No Awards shall be granted or issued, as applicable, under the Plan, and no
Shares shall be issued and delivered under the Plan, unless and until the
Company and/or the Recipient shall have complied with all applicable Federal or
state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction.

     The Committee in its discretion may, as a condition to the exercise of any
Option or as a condition to the issuance of any Restricted Stock, require each
Recipient (a) to represent in writing that the Shares received upon exercise of
an Option and/or the issuance of Restricted Stock, as applicable, are being
acquired for investment and not with a view to distribution and (b) to make such
other representations and warranties as are deemed reasonably appropriate by the
Company. Stock certificates representing Shares acquired upon the exercise of,
or in connection with, any Award, that have not been registered under the
Securities Act shall, if required by the Committee, bear the legends as may be
required by the Stockholders’ Agreement, the Option Agreement, or the Restricted
Stock Agreement evidencing a particular Award. Without in any way limiting the
provisions set forth above, no Recipient shall make any disposition of all or
any portion of Shares acquired or to be acquired pursuant to an Award, except in
compliance with all applicable federal and state securities laws and the
provisions of the Stockholders’ Agreement.

 

11

--------------------------------------------------------------------------------



Back to Contents

10.2     Nonassignability of Award Rights.

     (a)      No Options granted under this Plan shall be assignable or
otherwise transferable by the Recipient, except by will or by the laws of
descent and distribution. Notwithstanding the foregoing, the Committee may
provide in the Option Agreement evidencing an Option that the Option may, upon
approval by the Board, be transferred solely for estate planning purposes to a
Permitted Transferee. An Option may be exercised during the lifetime of the
respective Recipient, only by such Recipient. If a Recipient dies, his or her
Options shall thereafter be exercisable during the period specified in such
Recipient’s Option Agreement by his or her executors or administrators to the
full extent (but only to such extent) to which such Options were exercisable by
the Recipient at the time of his or her death.

     (b)      All Shares acquired upon the exercise of Options and all
Restricted Stock issued hereunder shall be subject to the restrictions on
transfer set forth in the Stockholders’ Agreement.

10.3     Subject to Stockholders’ Agreement.

     All Recipients shall be subject to the Stockholders’ Agreement for so long
as it is in full force and effect. Prior to the grant or issuance of any Shares
under this Plan to any Person who is not already a party to the Stockholders’
Agreement, the Company shall obtain an executed Adoption Agreement in form and
substance reasonably satisfactory to the Board, pursuant to which the Recipient
agrees to become party to and be bound by the Stockholders’ Agreement.

10.4     Effective Date.

     This Plan shall become effective on the Closing Date.

ARTICLE XI     

TERMINATION OF THE PLAN

     No Awards may be granted after the Termination Date. Any Award outstanding
as of the Termination Date may extend beyond such date (pursuant to the terms
and conditions of the applicable Option Agreement and/or Restrictive Stock
Agreement) and the Plan will govern all Awards granted prior to the Termination
Date.

 

12

--------------------------------------------------------------------------------



Back to Contents

ARTICLE XII     

AMENDMENT OF PLAN

     The Plan may be modified or amended in any respect by the Committee with
the prior approval of the Board; provided, however, that the approval of the
holders of a majority of the votes that may be cast by all of the holders of
shares of Common Stock of the Company entitled to vote (voting together as a
single class, with each such holder entitled to cast one vote per share held by
such holder) shall be obtained prior to any such amendment becoming effective if
such approval is required by law or listing agency rule or is necessary to
comply with regulations promulgated by the Securities and Exchange Commission
under Section 16(b) of the Exchange Act or as deemed necessary or advisable by
the Board. Notwithstanding the foregoing, the Plan may not be modified or
amended with respect to any existing Option Agreement or Restricted Stock
Agreement, if such change would adversely affect the rights of the applicable
Recipient without the consent of such Recipient.

ARTICLE XIII

CAPTIONS

     The use of captions in this Plan is for convenience. The captions are not
intended to provide substantive rights.

ARTICLE XIV     

WITHHOLDING TAXES

     Upon any exercise, vesting, or payment of any Award under the Plan, the
Committee, in its sole discretion, shall have the right to:


     (a)     require the Recipient (or personal representative or beneficiary,
as the case may be) to pay or provide for payment of the amount of any taxes
which the Company may be required to withhold with respect to such Award event
or payment;


     (b)     deduct from any amount payable to the Recipient (or personal
representative or beneficiary, as the case may be) in cash or equivalent (in
respect of an Award or otherwise) the amount of any taxes which the Company may
be required to withhold with respect to such Award event or payment; or


     (c)     reduce the number of Shares to be delivered by (or otherwise
reacquire shares held by the Recipient for at least 6 months) the appropriate
number of Shares, valued at their then fair market value (as determined by the
Committee in good faith), to satisfy the minimum withholding obligation.

     The Committee may, in its sole discretion (subject to Section 10.1), grant
(either at the time of grant of the Award or thereafter) to the Participant the
right to elect, pursuant to such rules and subject to such conditions as the
Committee may establish, to have the Company utilize the withholding offset
under clause (c) above. In no event will the value of shares withheld under (c)
above exceed the minimum amount of required withholding under applicable law.

 

13

--------------------------------------------------------------------------------



Back to Contents

ARTICLE XV     

OTHER PROVISIONS

     Each Award granted under the Plan may contain such other terms and
conditions not inconsistent with the Plan as may be determined by the Committee.

ARTICLE XVI     

NUMBER AND GENDER

     With respect to words used in this Plan, the singular form shall include
the plural form, the masculine gender shall include the feminine gender, and
vice versa, as the context requires.

ARTICLE XVII     

GOVERNING LAW

     All questions concerning the construction, interpretation and validity of
this Plan and the instruments evidencing the Awards granted hereunder shall be
governed by and construed and enforced in accordance with the domestic laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether in the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In furtherance of the foregoing, the internal law of the
State of Delaware will control the interpretation and construction of this Plan,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

ARTICLE XVIII

MISCELLANEOUS

     Awards payable under this Plan will be payable in shares of Common Stock or
from the general assets of the Company, and (except as provided in Article III)
no special or separate reserve, fund or deposit will be made to assure payment
of such Awards. No grantee, beneficiary or other person will have any right,
title or interest in any fund or in any specific asset (including shares of
Common Stock) of the Company by reason of any Award hereunder. Neither the
provisions of this Plan (or of any related documents), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan will create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company and any grantee, beneficiary or other person.
To the extent that a grantee, beneficiary or other person acquires a right to
receive payment pursuant to any Award hereunder, such right will be no greater
than the right of any unsecured general creditor of the Company.

     The Stockholders’ Agreement provides for additional restrictions and
limitations with respect to the Common Stock (including additional restrictions
and limitations on the voting or transfer of Common Stock). To the extent that
such restrictions are greater than those set forth in this Plan or any Award
Agreement, such restrictions and limitations shall apply to any shares acquired
pursuant to the exercise of Options or otherwise issued or delivered pursuant to
an Award and are incorporated herein by this reference.

 

14

--------------------------------------------------------------------------------



Back to Contents

     The Restated Certificate of Incorporation and Bylaws of the Company, as
either of them may lawfully be amended, supplemented or restated from time to
time, may provide for additional restrictions and limitations with respect to
the Common Stock (including additional restrictions and limitations on the
voting or transfer of Common Stock) or priorities, rights and preferences as to
securities and interests prior in rights to the Common Stock. To the extent that
these restrictions and limitations are greater than those set forth in this Plan
or any Award Agreement, such restrictions and limitations shall apply to any
shares of Common Stock acquired pursuant to the exercise of Awards and are
incorporated herein by this reference.

*     *     *     *     *     *

     As adopted by the Board of Directors of AC Safety Holding Corp. on April 7,
2004.

15

--------------------------------------------------------------------------------



Back to Contents

     EXHIBIT A

     FORM OF OPTION AGREEMENT






16

--------------------------------------------------------------------------------



Back to Contents

EXHIBIT A

       STOCK OPTION AGREEMENT, dated as of [________], 2004 (this “Agreement”),
by and between AC SAFETY HOLDING CORP., a Delaware corporation (the “Company”),
and the optionee identified on the signature page attached hereto (the
“Optionee”).

          WHEREAS, the Company, acting through a Committee (as defined in the
Company’s 2004 Stock Incentive Plan as amended, supplemented or restated from
time to time, (the “Plan”)) with the consent of the Company’s Board of Directors
(the “Board”) has granted to the Optionee, effective as of the date of this
Agreement (the “Grant Date”), an option under the Plan to purchase a number of
shares of Common Stock (as defined in the Plan) on the terms and subject to the
conditions set forth in this Agreement and the Plan.

          NOW, THEREFORE, in consideration of the promises and of the mutual
agreements contained in this Agreement, the parties hereto agree as follows:

       Section 1.     The Plan and Stockholders’ Agreement. The terms and
provisions of the Plan and the Stockholders’ Agreement are hereby incorporated
into this Agreement as if set forth herein in their entirety. In the event of a
conflict or inconsistency between the terms and conditions of this Agreement and
the Plan, the provisions of this Agreement shall control. In the event of a
conflict or inconsistency between the terms and conditions of this Agreement and
the Stockholders’ Agreement, the provisions of the Stockholders’ Agreement shall
control. The Optionee acknowledges receipt of a copy of the Plan and the
Stockholders’ Agreement and agrees to be bound by the terms thereof and the
terms of this Agreement. The Optionee acknowledges reading and understanding the
Plan, the Stockholders’ Agreement and this Agreement. Unless otherwise expressly
provided in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Committee do not and shall not be
deemed to create any rights in the Optionee unless such rights are expressly set
forth herein or are otherwise in the sole discretion of the Board or the
Committee so conferred by appropriate action of the Board or the Committee under
the Plan after the date hereof. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Plan.


       Section 2.     Option; Option Price. On the terms and subject to the
conditions of the Plan and this Agreement, the Optionee shall have the option
(the “Option”) to purchase the number of Shares pursuant to Tranche A options
(“Tranche A Options”), Tranche B options (“Tranche B Options”, collectively with
the Tranche A Options, the “Time Vesting Options”) and Tranche C options
(“Tranche C Options”, also referred to herein as the “Performance Options”), at
the price per Share (with respect to each Tranche, the “Option Price”) in each
case, in the numbers and amounts set forth on Schedule I attached hereto.
Payment of the Option Price may be made in the manner specified by Section 8.1
of the Plan. The Option is not intended to qualify for federal income tax
purposes as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). Except as otherwise
provided in this Section 2, the Option shall remain exercisable as to all Vested
Options (as defined in Section 4 until the expiration of the Time Vesting Option
Term (as defined in Section 3), or the Performance Option Term (as defined in
Section 3), as applicable. Except as otherwise provided in the Plan or this
Agreement, upon a Termination of Relationship, the unvested portion of the
Option (i.e., that portion which does not constitute Vested Options) shall
terminate.

 

 

--------------------------------------------------------------------------------



Back to Contents

       Section 3.     Term and Termination.


          (a)     The term of the Time Vesting Option (the “Time Vesting Option
Term”) shall commence on the Grant Date and shall automatically terminate and
shall become null and void and be of no further force and effect on the tenth
anniversary of the Grant Date unless the Time Vesting Option shall have sooner
been terminated in accordance with the terms of the Plan or this Agreement.


          (b)     The term of the Performance Option (the “Performance Option
Term”) shall commence on the Grant Date and shall automatically terminate and
shall become null and void and be of no further force and effect on the
thirtieth day immediately following the seventh anniversary of the Grant Date,
unless the Option shall have sooner been terminated in accordance with the terms
of the Plan or this Agreement.


          (c)     Notwithstanding anything to the contrary contained herein,
both the Time Vesting Options and Performance Options shall expire:


            (i)     at the option of the Company, upon the consummation of a
Realization Event provided that the Optionee is given either (A) ten (10) days
written notice of such Realization Event and the opportunity to exercise the
vested portion of the Option or (B) pursuant to Section 9.3 of the Plan, the
right to receive the excess of the fair market value of each Vested Option over
the exercise price of such Vested Option;


            (ii)     on the date an Optionee ceases to be employed by the
Company or one of its Subsidiaries in the case of a resignation without Good
Reason or a termination of the Optionee’s employment for Cause;


            (iii)     on the twelve month anniversary of the date of death or
disability of the Optionee;


            (iv)     on the twelve month anniversary of the day the Optionee
ceases to be employed by the Company or one or more of its Subsidiaries due to
retirement following the third anniversary of the Closing Date, if, on the date
of such retirement, the Optionee is at least 65 years old; and


            (v)     the 30th day after the Optionee ceases to be employed by the
Company or one or more of its Subsidiaries in the case of a resignation for Good
Reason or a termination of the Optionee’s employment other than for Cause.


       Section 4.     Vesting. Except as otherwise set forth in Section 7
herein, the Options shall become non-forfeitable (when the Options become
non-forfeitable, the “Vested Options”) and shall become exercisable according to
the following provisions:

 

2

--------------------------------------------------------------------------------



Back to Contents

          (a)     Five percent (5%) of the Tranche A Options shall become Vested
Options and shall become exercisable on each of the twenty successive
three-month anniversaries of March 31, 20041; provided, however, that such
vesting shall be accelerated as follows:


            (i)     all unvested Tranche A Options shall be accelerated and
become Vested Options immediately prior to, but subject to, the consummation of
a Realization Event; and               


            (ii)     50% of the then outstanding Tranche A Options shall be
accelerated and become Vested Options immediately prior to, but subject to (A)
the consummation of any transaction or series of transactions in which the
Investor receives cash proceeds equal to the sum of the Investor Investment plus
an Investor IRR equal to or exceeding 15% (after giving effect to the
acceleration and exercise of all Awards issued or granted pursuant to the Plan),
or (B) if any Person (excluding any Investor or Affiliate of Vestar (as defined
in the Co-Investment Rights Agreement)) becomes the owner of more than 50% of
the outstanding shares of Common Stock or otherwise acquires the right to elect
a majority of the Board.


          (b)     Five percent (5%) of the Tranche B Options shall become Vested
Options and shall become exercisable on each of the twenty successive
three-month anniversaries of March 31, 20042; provided, however, that such
vesting shall be accelerated as follows:


            (i)     all unvested Tranche B Options shall be accelerated and
become Vested Options immediately prior to, but subject to, the consummation of
a Realization Event; and               


            (ii)     50% of the then outstanding Tranche B Options shall be
accelerated and become Vested Options immediately prior to, but subject to (A)
the consummation of any transaction or series of transactions in which the
Investor receives cash proceeds equal to the sum of the Investor Investment plus
an Investor IRR equal to or exceeding 15% (after giving effect to the
acceleration and exercise of all Awards issued or granted pursuant to the Plan),
or (B) if any Person (excluding any Investor or Affiliate of Vestar (as defined
in the Co-Investment Rights Agreement)) becomes the owner of more than 50% of
the outstanding shares of Common Stock or otherwise acquires the right to elect
a majority of the Board.


          (c)     All of the Tranche C Options shall become Vested Options on
the seventh anniversary of the Grant Date; provided, however, that all
outstanding Tranche C Options shall be accelerated and become Vested Options
immediately prior to, but subject to, the consummation of any transaction or
series of transactions in which the Investor receives (i) cash proceeds or (ii)
equity securities that (A) have been registered under the Securities Act of
1933, as amended, (B) are capable of being resold publicly by the Investor after
the receipt thereof in compliance with federal and state securities laws and (C)
are listed for trading (and trading is not suspended) on a national securities
exchange, in either of (i) or (ii) above, equal to the sum of the Investor
Investment plus an Investor IRR equal to or exceeding 28% (after giving effect
to the acceleration and exercise of all Awards issued or granted pursuant to the
Plan); provided, however, that such equity securities are not capable of being
resold publicly by the Investor immediately after the receipt thereof in
compliance with federal and state securities laws, the calculation of the
Investor IRR with respect to such equity securities shall be made upon the date
on which all such equity securities become capable of being resold publicly by
the Investor in compliance with federal and state securities laws (without
volume restrictions) and any acceleration of the Tranche C Options pursuant to
this Section 4(c) shall not occur until such date and only if, on such date, the
value of such equity securities is equal to the sum of the Investor Investment
plus an Investor IRR equal to or exceeding 28% (after giving effect to the
acceleration and exercise of all Awards issued or granted pursuant to the Plan).
Notwithstanding the foregoing, all outstanding Tranche C Options shall be
accelerated and become Vested Options at the end of any twelve-month period
following the expiration of the lock-up period for a Qualified Public Offering
(as defined in the Stockholders’ Agreement) in the event that, during such
twelve-month period, the average trading price of the Shares would allow the
Investor to receive proceeds equal to the sum of the Investor Investment plus an
Investor IRR equal to or exceeding 28% if the Investor were to sell the entire
Investor Investment at such average trading price and either (i) the volume of
trading would allow the Investor to sell the entire Investor Investment under
Rule 144 during such twelve-month period or (ii) during the period beginning at
the expiration of the lock-up and ending on the 270thday thereafter,
underwriters with a national reputation have advised the Company in writing that
the Investor would be able to sell the entire Investor Investment in secondary
underwritten Public Offerings prior to the 365th day after the expiration of the
lock-up.

--------------------------------------------------------------------------------

1   Date will be changed for optionees that receive grants after the Closing
Date. 2   Date will be changed for optionees that receive grants after the
Closing Date.

 

3

--------------------------------------------------------------------------------



Back to Contents

          (d)     Notwithstanding anything contained herein to the contrary,
each Option shall cease vesting as of the time that the Optionee’s employment
with the Company and/or its Subsidiaries is terminated for any reason and no
Option which is not a Vested Option as of such time shall become a Vested Option
thereafter. All decisions by the Committee with respect to any calculations
pursuant to this Section 4 (absent manifest error) shall be final and binding on
the Optionee. The vesting schedule requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Option and the rights and benefits under this
Agreement. Partial employment or service, even if substantial, during any
vesting period will not entitle the Employee to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in this Section 4 or under the
Plan


       Section 5.     Restriction on Transfer. The Option may not be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by the Optionee and may be exercised during the lifetime of the Optionee only by
the Optionee. Notwithstanding the foregoing, the Option may be transferred
solely for estate planning purposes to one or more Permitted Transferees of the
Optionee, upon approval by the Board. If the Optionee dies or becomes disabled,
the Option shall thereafter be exercisable, during the period specified in
Section 3 of this Agreement, by his or her executors or administrators to the
full extent to which the Option was exercisable by the Optionee at the time of
his or her death or becoming disabled. The Option shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option, shall be null and void and without effect. Upon the exercise of
an Option, to the extent such Optionee is not then a party to the Stockholders’
Agreement, the Optionee shall deliver to the Company an Adoption Agreement, in
form and substance satisfactory to the Board, pursuant to which the Optionee
agrees to become a party to the Stockholders’ Agreement.

 

4

--------------------------------------------------------------------------------



Back to Contents

       Section 6.     Optionee’s Employment. Nothing in this Agreement or in the
Option shall confer upon the Optionee any right to continue in the employ of the
Company or any of its Affiliates or interfere in any way with the right of the
Company or its Affiliates, as the case may be, in its sole discretion, to
terminate the Optionee’s employment or to increase or decrease the Optionee’s
compensation at any time.


       Section 7.     Realization Event. Upon the consummation of a Realization
Event, if the Company does not exercise its rights pursuant to Section 3(c)(i)
and no acceleration occurs in connection therewith in accordance with Section 4,
then following such Realization Event, the Options shall continue to become
Vested Options at such times as provided in Section 4; provided, however, that
following the effective date of such Realization Event, each such Option shall
become exercisable for the consideration per Share received by the Investor in
connection with such Realization Event and the Option Price shall remain the
same.


       Section 8.     Registration Rights. Within 180 days of the closing of a
Qualified Public Offering (as defined in the Stockholders’ Agreement), the
Company will file or cause to be filed, and will use commercially reasonable
efforts to cause to be effective, a registration statement on Form S-8 with
respect to the sale of shares of Common Stock purchased upon the exercise of
Options; provided, however, that the Company may delay such filing on one or
more occasions for up to 180 days if the Company determines that the filing of a
Form S-8 would require disclosure that the Company deems advisable to defer.


       Section 9.     Notices. All notices, claims, certificates, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given and delivered if personally delivered or if sent
by nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

     If to the Company, to it at:

    AC Safety Holding Corp.
c/o Bear Stearns Merchant Banking
383 Madison Avenue, 40th Floor
New York, NY 10179
Telephone: (212) 272-4154
Facsimile: (212) 272-7425
Attention: Mr. Douglas R. Korn

 

5

--------------------------------------------------------------------------------



Back to Contents

     With copies to:

    O’Melveny & Myers LLP
Times Square Towers

    7 Times Square

    New York, NY 10036

    Telecopy: (212) 408-2420
Attention: Adam K. Weinstein, Esq.

          If to the Optionee, to him or her at the address set forth on the
signature page hereto or to such other address as the party to whom notice is to
be given may have furnished to the other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery (or if such
date is not a business day, on the next business day after the date of
delivery), (b) in the case of nationally-recognized overnight courier, on the
next business day after the date sent, (c) in the case of telecopy transmission,
when received (or if not sent on a business day, on the next business day after
the date sent), and (d) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted.

       Section 10.     Waiver of Breach. The waiver by either party of a breach
of any provision of this Agreement must be in writing and shall not operate or
be construed as a waiver of any other or subsequent breach.


       Section 11.     Optionee’s Undertaking. The Optionee hereby agrees to
take whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or affect one or more of the obligations or restrictions imposed on
the Optionee pursuant to the express provisions of this Agreement and the Plan.


       Section 12.     Modification of Rights. The rights of the Optionee are
subject to modification and termination in certain events as provided in this
Agreement and the Plan (with respect to the Options granted hereby).
Notwithstanding the foregoing, this Agreement may not be modified or amended if
such modification or amendment would materially and adversely affect the rights
of the Optionee, without the consent of such Optionee.


       Section 13.     Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

6

--------------------------------------------------------------------------------



Back to Contents

       Section 14.     Counterparts. This Agreement may be executed in one or
more counterparts, and each such counterpart shall be deemed to be an original,
but all such counterparts together shall constitute but one agreement.


       Section 15.     Entire Agreement. This Agreement, the Plan and the
Stockholders’ Agreement together constitute the entire agreement and supersede
all prior understandings and agreements, written or oral, of the parties hereto
with respect to the subject matter hereof. The Plan and this Agreement may be
amended pursuant to Article XII of the Plan. Such amendment must be in writing
and signed by the Company. The Stockholders’ Agreement may only be amended in
accordance with its terms. The Company may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Optionee hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.


       Section 16.     Severability. It is the desire and intent of the parties
hereto that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.


       Section 17.     Enforcement. In the event the Company or any Optionee
institutes litigation to enforce or protect its rights under this Agreement or
the Plan, the party prevailing in any such litigation shall be paid by the
non-prevailing party, in addition to all other relief, all reasonable attorneys’
fees, out-of-pocket costs and disbursements relating to such litigation.


       Section 18.     Waiver of Jury Trial. Each party hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, trial by jury in any suit, action or proceeding arising
hereunder.

*     *     *     *     *

7

--------------------------------------------------------------------------------



Back to Contents

     IN WITNESS WHEREOF, the parties hereto have executed this Stock Option
Agreement as of the date first written above.

    AC SAFETY HOLDING CORP.               By:

--------------------------------------------------------------------------------

    Name:     Title:                     OPTIONEE              

--------------------------------------------------------------------------------

  Name:         Residence Address:      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           




 

--------------------------------------------------------------------------------



Back to Contents

Schedule I

Name of Optionee:________________

Tranche Number of Shares Option Price A
 
x
B
 
1.75x
C
 
x


 

--------------------------------------------------------------------------------



Back to Contents

     EXHIBIT B

     FORM OF RESTRICTED STOCK AGREEMENT

 

--------------------------------------------------------------------------------



Back to Contents

EXHIBIT B

AC SAFETY HOLDING CORP.
2004 STOCK INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT

     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is dated as of [______],
2004, between AC Safety Holding, Corp., a Delaware corporation (the “Company”)
and the Employee whose name appears on the signature page hereto (the
“Employee”).

W I T N E S S E T H

     WHEREAS, pursuant to the Company’s 2004 Stock Incentive Plan, as amended,
restated, supplemented or otherwise modified from time to time (the “Plan”), the
Company has granted to the Employee, effective as of the date hereof (the “Award
Date”), a right to participate in the Plan, upon the terms and conditions set
forth herein and in the Plan.

     NOW THEREFORE, in consideration of services rendered and to be rendered by
the Employee to the Company and/or one of its direct or indirect subsidiaries
(each a “Company Entity” and, collectively, the “Company Entities”) and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:

     1.     Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan. The
following capitalized terms shall have the meanings ascribed to them below:

     “Agreement” shall have the meaning set forth in the caption to this
Agreement.

     “Award Date” shall have the meaning set forth in the recitals to this
Agreement.

     “Change of Control” shall have the meaning set forth in Section 10 herein.

     “Company” shall have the meaning set forth in the caption to this
Agreement.

     “Company Entity” shall have the meaning set forth in the recitals to this
Agreement.


     “DEFRA” shall have the meaning set forth in Section 14(a) herein.

     “Employee” shall have the meaning set forth in the caption to this
Agreement.

     “Excess Amount” shall have the meaning set forth in Section 14(a) herein.

     “Managing Underwriter” shall have the meaning set forth in Section 6(b)
herein.

     “Overpayment” shall have the meaning set forth in Section 14(b) herein.

     “Plan” shall have the meaning set forth in the recitals to this Agreement.

     “Restricted Property” shall have the meaning set forth in Section 10
herein.

 

1

--------------------------------------------------------------------------------



Back to Contents

     “Restricted Stock Award” shall have the meaning set forth in Section 2
herein.

     “Stand-Off Period” shall have the meaning set forth in Section 6(b) herein.

     “Time Vesting Date” shall have the meaning set forth in Section 3(a)
herein.

     “Termination Date” shall have the meaning set forth in Section 8(a) herein.

     2.     Restricted Stock Awards. Subject to the terms of this Agreement, on
the date hereof the Company grants to the Employee the aggregate number of
shares of Common Stock at the per share price each as set forth on the signature
page hereto (the “Restricted Stock Award”).


     3.     Vesting. Unless accelerated as set forth in this Section 3 and
subject to Section 8 below, twenty percent (20%) of the Restricted Stock Award
shall vest on each of the first five anniversaries of the Award Date (each, a
“Time Vesting Date”); provided, however, that such vesting shall be accelerated
as follows:


            (a)     the unvested portion of the Restricted Stock Award shall be
accelerated and vest immediately prior to, but subject to, the consummation of a
Realization Event; and


            (b)     50% of the then outstanding portion of the Restricted Stock
Award shall be accelerated and vest immediately prior to, but subject to (i) the
consummation of any transaction or series of transactions in which the Investor
receives cash proceeds equal to the sum of the Investor Investment plus an IRR
equal to or exceeding 15% (after giving effect to the acceleration and exercise
of all Awards, issued or granted pursuant to the Plan) or (ii) if any Person
(excluding any Investor Affiliate or Affiliate of Vestar (as defined in the
Co-Investment Rights Agreement)) becomes the owner of more than 50% of the
outstanding shares of Common Stock or otherwise acquires the right to elect a
majority of the Board.


     4.     Continuance of Employment. The vesting of the Restricted Stock Award
requires continued employment or service of the Employee with a Company Entity
through and including each applicable Time Vesting Date as a condition to the
vesting of the applicable installment of the Restricted Stock Award and the
rights and benefits under this Agreement. Partial employment or service, even if
substantial, during any vesting period will not entitle the Employee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
8 below or under the Plan.

          Nothing contained in this Agreement or the Plan constitutes an
employment or service commitment by a Company Entity, affects the Employee’s
status as an employee at will who is subject to termination without Cause,
confers upon the Employee any right to remain employed by a Company Entity,
interferes in any way with the right of a Company Entity to terminate such
employment, or affects the right of a Company Entity to increase or decrease the
Employee’s other compensation or benefits.

 

2

--------------------------------------------------------------------------------



Back to Contents

          Nothing in this paragraph is intended to adversely affect any
independent contractual right of the Employee without his or her consent
thereto.

     5.     Dividend and Voting Rights. After the Award Date, the Employee shall
be entitled to cash dividends and voting rights with respect to those shares of
Common Stock subject to the Restricted Stock Award even though such shares are
not vested, provided that such rights shall terminate immediately as to any
shares of Common Stock that cease to be eligible for vesting. Dividends on
shares of Common Stock subject to the Restricted Stock Award shall be paid as
follows:


            (a)     On the first Time Vesting Date following the date hereof,
the Company shall pay to the Employee the product of (a) the aggregate of the
per share dividends declared and paid by the Company on the Common Stock, if
any, from the Award Date to the first Time Vesting Date, and (b) the number of
shares under the Restricted Stock Award that become vested on the first Time
Vesting Date.


            (b)     On each subsequent Time Vesting Date, the Company shall pay
to the Employee the difference of (A) the product of (i) the aggregate of the
per share dividends declared and paid by the Company on the Common Stock, if
any, from the Award Date to such subsequent Time Vesting Date, and (ii) the
number of shares under the Restricted Stock Award that have become vested on or
prior to such subsequent Time Vesting Date minus (B) the aggregate amount of
dividends paid to the Employee pursuant to this Section 5 prior to such
subsequent Time Vesting Date.


     6.     Restrictions on Transfer.


            (a)     Generally. Prior to the time that they have become vested,
neither the shares of Common Stock, nor any interest therein, amount payable in
respect thereof, or Restricted Property (as defined in Section 10 hereof) may be
sold, assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (i) transfers to the Company, or (ii)
transfers by will or the laws of descent and distribution. The Employee
acknowledges that the Restricted Stock Award is also subject to restrictions on
transfer contained in the Stockholders’ Agreement.


            (b)     Market Stand-Off. In the event that the Company consummates
a Public Offering, the Employee agrees that, during the period of duration
specified by the managing underwriter, if any, of the Public Offering (the
“Managing Underwriter”), or the Company, as the case may be (the “Stand-Off
Period”), following the date of the first sale of such securities to the public
pursuant to such registration statement, it shall not, to the extent requested
by the Managing Underwriter, if any, or the Company, as applicable, directly or
indirectly sell, offer to sell, contract to sell (including any short sale),
hedge, grant any option to purchase or otherwise transfer or dispose of any
shares of Common Stock subject to the Restricted Stock Award. In furtherance of
the foregoing obligations, if requested by the Managing Underwriter, the
Employee agrees to execute a separate, written agreement setting forth the
foregoing covenant, in form satisfactory to the Managing Underwriter.

 

3

--------------------------------------------------------------------------------



Back to Contents

     7.     Stock Certificates.


            (a)     Book Entry Form. The Company shall issue the shares of
Common Stock subject to the Award in book entry form, registered in the name of
the Employee with notations regarding applicable restrictions on transfer.


            (b)     Certificates to be Held by Company; Legend. Any certificates
representing Common Stock that may be delivered to the Employee by the Company
prior to vesting shall be redelivered to the Company to be held by the Company
until the restrictions on such shares shall have lapsed and the shares shall
thereby have become vested or the shares represented thereby have been forfeited
hereunder. Such certificates shall bear the following legend:


      “THE OWNERSHIP OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
EVIDENCED HEREBY AND ANY INTEREST THEREIN ARE SUBJECT TO SUBSTANTIAL
RESTRICTIONS ON TRANSFER UNDER AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED
OWNER AND AC SAFETY HOLDING CORP. A COPY OF SUCH AGREEMENT IS ON FILE IN THE
OFFICE OF THE SECRETARY OF AC SAFETY HOLDING CORP.”  


          (c)     Delivery of Certificates Upon Vesting. Promptly after the
lapse or other release of restrictions, the Company shall either remove the
notations on any shares of Common Stock as to which the restrictions have lapsed
or been released and that have been issued in book entry form or the Company
shall deliver to the Employee (or other person entitled under the Plan to
receive the shares) a certificate or certificates evidencing the number of
shares of Common Stock as to which the restrictions have lapsed or been
released. The Employee or such other person shall deliver to the Company any
representations or other documents or assurances required pursuant to the Plan.
The shares so delivered shall no longer be restricted shares hereunder.


          (d)     Stock Power; Power of Attorney. Concurrent with the execution
and delivery of this Agreement, the Employee shall deliver to the Company an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Employee, by acceptance of the Restricted Stock
Award, shall be deemed to appoint, and does so appoint by execution of this
Agreement, the Company and each of its authorized representatives as the
Employee’s attorney(s)-in-fact to effect any transfer of unvested forfeited
shares (or shares otherwise reacquired by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Agreement and to execute such
documents as the Company or such representatives deem necessary or advisable in
connection with any such transfer.


     8.     Effect of Termination of Employment.


            (a)     Forfeiture after Certain Events. The Employee’s shares of
Common Stock shall be forfeited to the extent such shares have not become vested
prior to the date the Employee is no longer employed by a Company Entity for any
reason (the “Termination Date”), whether with or without Cause, with or without
Good Reason, voluntarily or involuntarily.


            (b)     Return of Shares. Upon the occurrence of any forfeiture of
shares of Common Stock hereunder, such unvested, forfeited shares shall, without
payment of any consideration by the Company for such transfer, be automatically
transferred to the Company, without any other action by the Employee, or the
Employee’s beneficiary or personal representative, as the case may be. The
Company may take any action necessary or advisable to evidence such transfer.
The Employee, or the Employee’s beneficiary or personal representative, as the
case may be, shall deliver any additional documents of transfer that the Company
may request to confirm the transfer of such unvested, forfeited shares to the
Company.

 

4

--------------------------------------------------------------------------------



Back to Contents

     9.     Execution of Adoption Agreement. The parties acknowledge that the
Employee has delivered to the Company an Adoption Agreement, in form and
substance satisfactory to the Board, pursuant to which the Employee has agreed
to become a party to and be bound by the Stockholders’ Agreement.


     10.     Adjustments Upon Specified Events. Upon the occurrence of certain
events relating to the Company’s capital stock contemplated by Article IX of the
Plan, the Committee shall make adjustments if appropriate in the number and kind
of securities that may become vested under the Restricted Stock Award. If any
adjustment shall be made under Article IX of the Plan or a Realization Event
shall occur and the shares of Common Stock hereunder are not fully vested upon
such Realization Event or prior thereto, the restrictions applicable to such
shares of Common Stock shall continue in effect with respect to any
consideration or other securities (the “Restricted Property” and, for the
purposes of this Agreement, “Common Stock” shall include “Restricted Property”,
unless the content otherwise requires) received in respect of such Common Stock.
Such Restricted Property shall vest at such times and in such proportion as the
shares of Common Stock to which the Restricted Property is attributable vest, or
would have vested pursuant to the terms hereof if such shares of Common Stock
had remained outstanding. To the extent that the Restricted Property includes
any cash (other than regular cash dividends provided for in Section 5 hereof),
such cash shall be invested, pursuant to policies established by the Committee,
in interest bearing, FDIC-insured (subject to applicable insurance limits)
deposits of a depository institution selected by the Committee, the earnings on
which shall be added to and become a part of the Restricted Property.


     11.     Tax Withholding. The Company Entity last employing the Employee
shall be entitled to require a cash payment by or on behalf of the Employee
and/or to deduct from other compensation payable to the Employee any sums
required by federal, state or local tax law to be withheld with respect to the
vesting of any Common Stock.


     12.     Notices. Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Company at its principal office located
at c/o Bear Stearns Merchant Manager II, LLC, 383 Madison Avenue, 40th Floor,
New York, NY 10179, Attention: Mr. Douglas Korn and to the Employee at the
address given beneath the Employee’s signature hereto, or at such other address
as either party may hereafter designate in writing to the other.


     13.     Plan. The Restricted Stock Award and all rights of the Employee
with respect thereto are subject to, and the Employee agrees to be bound by, all
of the terms and conditions of the provisions of the Plan, incorporated herein
by reference, to the extent such provisions are applicable to Restricted Stock
Awards. The Employee acknowledges receipt of a copy of the Plan, which is made a
part hereof by this reference, and agrees to be bound by the terms thereof.
Unless otherwise expressly provided in other Sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Committee do
not (and shall not be deemed to) create any rights in the Employee unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Committee so conferred by appropriate action of the Committee under the Plan
after the date hereof.

 

5

--------------------------------------------------------------------------------



Back to Contents

     14.     DEFRA.


            (a)     Notwithstanding anything in this Agreement or any other
agreement between the Employee and any Company Entity to the contrary, in the
event that (x) the provisions of the Deficit Reduction Act of 1984 (“DEFRA”),
and Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
relating to “excess parachute payments” (as defined in the Code) shall be
applicable to any payment or benefit received or to be received by the Employee,
(y) the total amount of payments and benefits received by the Employee under
this Agreement and/or any other agreement between any Company Entity and the
Employee (without giving effect to this Section 14(a) or any similar provision)
exceeds the maximum amount that can be paid without the provisions of DEFRA and
Section 280G of the Code relating to “excess parachute payments” being
applicable (such excess amount, the “Excess Amount”) and (z) the Excess Amount
is less than the excise tax that otherwise would be imposed by Section 4999 of
the Code, then the total amount of payments or benefits that otherwise would be
payable shall be reduced by the Excess Amount.


            (b)     Due to the complexity in the application of Section 280(G)
of the Code, it is possible that payments made or benefits received hereunder
should not have been made under Section 14(a) above (an “Overpayment”). If it is
determined by the Company’s outside auditors in their reasonable good faith
judgment or by any court of competent jurisdiction that an Overpayment has been
made resulting in an “Excess Parachute Payment” as defined in Section 280G(b)(1)
of the Code, then any such Overpayment shall be treated for all purposes as an
unsecured, long-term loan from the Company to the Employee, or the Employee’s
personal representative, successors or assigns, as the case may be, that is
payable, together with accrued interest from the date of the making of the
Overpayment at the lowest rate of interest necessary to avoid imputation of
interest under the Code on the later to occur of the third anniversary of the
payment of such Overpayment, or six (6) months following the date upon which it
is determined an Overpayment was made (or earlier at the election of the
Employee).


     15.     Entire Agreement. This Restricted Stock Award Agreement and the
Plan together constitute the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof, including, without limitation, the
Company’s December 2004 Option Agreement. The Plan and this Agreement may be
amended pursuant to Article XII of the Plan.


     16.     Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.


     17.     Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

6

--------------------------------------------------------------------------------



Back to Contents

     18.     Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.

*     *     *     *     *

7

--------------------------------------------------------------------------------



Back to Contents

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf by a duly authorized officer and the Employee has
hereunto set his or her hand as of the date and year first above written.

   AC SAFETY HOLDING CORP.         By:

--------------------------------------------------------------------------------

    Name:     Title:         EMPLOYEE              

--------------------------------------------------------------------------------

  Signature      

--------------------------------------------------------------------------------

  Print Name    

  Address:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Aggregate Number of Shares: [_____]   Per Share Price: [_____]1


--------------------------------------------------------------------------------

1

To be determined by the Committee.

8

--------------------------------------------------------------------------------



Back to Contents

              EXHIBIT A

STOCK POWER

     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award
Agreement between AC Safety Holding Corp., a Delaware corporation (the
“Company”), and _______________ (the “Employee”) dated as of __________, 2004,
the Employee, hereby sells, assigns and transfers to the Company, an aggregate
_____ shares of Common Stock of the Company, standing in the Employee’s name on
the books of the Company and represented by stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints _________________
____________________________________ as his or her attorney in fact and agent to
transfer such shares on the books of the Company, with full power of
substitution in the premises.

Dated ____________, __________

 

--------------------------------------------------------------------------------

  Signature      

--------------------------------------------------------------------------------

  Print Name


(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)

 

--------------------------------------------------------------------------------